DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/9/2021 has been fully considered. Claims 2-6 are cancelled and claims 1 and 7-18 are pending.

Election/Restrictions
Claims 1 and 7-11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-18, directed to the process of making the allowable product and a product comprising the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Miskiel on 1/10/2022.

The application has been amended as follows: 

Claim 13
The phrase -and- in claim 13, line 2 has been changed to the term -or-.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Minami and Koo do not disclose the light reflection reducing layer consisting of a four component system of Zn, Cu, Al and O where a content of Zn is 20 at% or more and 30 at% or less, a content of Cu is 1 at% or more and 10 at% or less, a content of Al .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SATHAVARAM I REDDY/Examiner, Art Unit 1785